Case 8:19-cr-00200-TDC Document 13 Filed 03/25/19 Page 1 of1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of Maryland
United States of America ) ae
v. ) LS
) Case No. {39-7739 — Hee —— ENTERED
ERIC EOIN MARQUES J OGGED _____ RECEIVED
)
MAR 25 2019
)
T GREENBELT
Defendant(s) olga US peuser SQUAT
BY
CRIMINAL COMPLAINT DEPUTY
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 7/29/2013 in the county of Prince George in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
18 USC §§ 2 , 2251(d)(1), (e) Conspiracy to Advertise Child Pornography

18 USC §§ 2, 2252A(a)(2)(A),(b)(1), Conspiracy to Distribute Child Pornography
18 USC §§ 2, 2251(d)(1) Advertising Child Pornography

18 USC §§ 2, 2252A(a)(2)(A) Distribution of Child Pornography

This criminal complaint is based on these facts:

See attached affidavit.

a Continued on the attached sheet.

 
 

~
< att
ou:

~ , i
Complainant's stnature

SA Shanna G. Daniels, FBI

Printed name and title

Sworn to before me and signed in my presence.

Date: 07/29/2013 Lp le— es

Judge's signature

City and state: Greenbelt, Maryland Jillyn K. Schulze, United States Magistrate Judge
Printed name and title
